WDING (Rev. 5/2020) Agreed Order CH FILED NC a he
: . 1 : *

res
eo

:
- ) >
IN THE UNITED STATES DISTRICT COURT AUG 2 2021 |

FOR THE WESTERN DISTRICT OF NORTH CAROLINAS pisTRICT COURT
WESTERN DISTRICT OF NC

UNITED STATES OF AMERICA ) ;
oan 4
a
YY, . ) Criminal Case No. 0419 3:19CR00192-
001 ,
)
Jeremy Andrew Atkins )
Defendant )

AGREED ORDER AND JUDGMENT
TO REVOKE SUPERVISED RELEASE

Upon petition of the U.S. Probation Office, joined herein by the United States and the
defendant, to revoke the supervised release of defendant Jeremy Andréw Atkins and for good cause

shown therein, and also based on agreement of the parties as set forth herein:

AGREEMENT OF UNITED STATES AND DEFENDANT .

The defendant agrees and stipulates that he/she has violated the terms and conditions of
supervised relcase in the following respects: |
DRUG/ALCOHOL USE (Date violation concluded; 1/17/2021),

The defendant has violated the condition of supervision that states, "The defendant shall refrain
from excessive use of alcohol and shall not unlawfully purchase, possess, usc, distribute or’
administer any narcotic or controlled substance of any psychoactive substances (including, but not,
limited to, synthetic marijuana, bath salts) that impair a petson’s physical or mental functioning,
whether or not intended for human consumption, or any pataphernalia.related to such substances,
except as duly prescribed by a licensed medical practitioner," in that, the defendant has admitted
to ingesting cocaine ont or about, 12/06/2020, 12/19/2020, 12/26/2020 and 01/17/2021. The

defendant also admitted to ingesting marijuana on, or about, 01/15/2021.

Case 3:19-cr-00192-RJC-DSC Document 20 Filed 08/02/21 Page 1 of 7

 

 
WDING (Rey, 5/2020) Agreed Order

The parties stipulate, pursuant to Chapter 7 Policy Statements, U.S. Sentencing Guidelines,
that the defendant’s violation is a maximum Grade C and that the defendant has a Criminal History
- Category of TL. |

The parties stipulate, based on U.S.S.G, §7B 1.4, that the Guidelines range of imprisonment
fora Grade C violation and a Criminal History Category of II is a term of imprisonment from four
(4) to ten (10) months. . .

‘Tho patties agree, pursuant to Rules 11(c)(1)(C) and 32.1, Federal Rules of Criminal
Procedure, that the Court should revoke supervised release and order the defendant to be
imprisoned for a period of eight (8) months, If the Court xejects this sentencing agreement, the
defendant has the right to withdraw from this Agreed Order and have an evidentiary hearing on
the petition for revocation of supervised release. |

DEFENDANT’S ACKNOWLEDGMENT AND WAIVER

The defendant acknowledges that he/she is admitting the violations of supervised release
because helsho id, in fact, violate the conditions of supervised release set forth above,

The defendant acknowledges that he/she has had an opportunity 1) to review the written
notice of the alleged violations of supervised release and 2) to review the evidence against him/her

related to those alleged violations.

The defendant further acknowledges that he/she is aware of ‘the following rights and is .

knowingly waiving these rights in exchange for the agreed sentence:
1) The opportunity to appear personally, present evidence, and question adverse witnesses

, ata revocation heating; and

2) The opportunity to make a statement personally to the Court in mitigation of sentence

and to present mitigating evidence to the Court,

Case 3:19-cr-00192-RJC-DSC Document 20 Filed 08/02/21 Page 2 of 7

 

at EE ENN UTA Magerlein T

 
WDINC (Rev, 5/2020) Agresd Order

If the Court accepts the agreed sentence, the defendant knowingly waives the right to
contest the revocation of supervised release and the deféndant’s sentence in any appeal or post-

conviction action. Claims of (1) ineffective assistance of counsel and (2) prosecutorial

 

misconduct, and those claims only, are exermpt from this waiver.
The defendant acknowledges that the Court may intpose conditions of supervised release

different from or in addition to those that were imposed in the original sentencing order. {

 

 

Case 3:19-cr-00192-RJC-DSC Document 20 Filed 08/02/21 Page 3 of 7

 
WMDYNC (Rov, 5/2020) Agreed Order

AGREED SENTENCE

Upon agreement of the parties as set forth above, it is hereby ORDERED that the

previously imposed period of supervised release is REVOKED.

Tt is further ORDERED that the defendant Jeremy Andrew Atkins be and is hereby

SENTENCED to aterm of imprisonment of eight (8) months on Count 1 of the judgment,

It is further ORDERED that the defendant be and is hereby ORDERED to serve an.

additional term of supervised release of twelve (12) months after being released from the sentence

of imprisonment ordered herein.

Itis further ORDERED that during the additional term of supervised release, the defendant

must abide by the following mandatory and discretionary conditions that have been adopted.by

this Court, as well as the following agreed upon special conditions of supervised release:

Mandatory Conditions:
The defendant shall not commit another federal, state, or local orime,
The defendant shall not unlawfully possess a controlled substance,

‘The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
submit to one drug test within 15 days of release from imprisonment and at least two periodic
drug tests thereafter, as determined by the Court, unless the condition of mandatory dru g testing

is waived below, .

Check if waived: [3 The condition for mandatory drug testing is suspended based on the Court's
determination that the defendant pases a low risk of future substance abuse.

The defendant shall cooperate in the collection of DNA as directed by the probation officer
(unless omitted by the Court).

Discretionary Conditions:
The defendant shall report to the probation office in the federal judicial district where he/she is
authorized to reside within 72 hours of release from jmptisonment, unloss the probation officer
insumots the defendant to report to a different probation office or within a different time frame.
The defendant shall report to the probation officer in a manner and frequency as directed by the
court or probation officer, .
The defendant shall not leave the federal judicial district where he/she is authorized to reside
without first getting permission from the Coutt or probation officer,
The defendant shall answer truthfully the questions asked by the probation officer.

4

Case 3:19-cr-00192-RJC-DSC Document 20 Filed 08/02/21 Page 4 of 7

 

 

\
|
§
i

 

 

 

 
WDINC (Rev, 5/2020) Agreed Order

12,

13,

14,

“45,

16.

The defendant shall live at a place approved by the probation officer. The probation officer shall
be notified in ddvance of any change in living arrangements (such as location and the people
with whom the defendant lives). ,

The defendant shall allow the probation officer to visit him/her at any time at his/her home or
any other reasonable location as determined by the probation office, and shall permit the
probation officer to take any items ptohibited by the conditions of his/her supeivision that the
probation officer observes.

The defendant shall work full time (at least 30 hours per week) at lawful employment, unless

_ exoused by the probation officer, The defendant shall notify the probation officer within 72

houts of any change regarding employment,

The defendant shall not communicate or interact with any persons he/she knows is engaged in
critninal activity, and shall not communicate or interact with any person he/she knows to be
convicted of a felony unless granted permission to do so by the probation officer,

The defendant shall notify the probation officer within 72 houts of being arrested or questioned
by a Jaw enforcement officer. ‘

The defendant shall not own, possess, or have access to 4 firearm, ammunition, destructive
device, or dangerous weapon (i.e. anything that was designed, or was modified for, the specific
purpose of causing bodily injury or death to another person such as nunchalcus or tasers).

The defendant shall not act or make any agreement with a law enforcement agency to act as a
confidential informant without first getting the permission of the Court.

If the probation officer determines that the defendant poses a risk lo another person (including
an organization), the probation officer may require the defendant to notify the person about the
risk, The probation officer may contact the porson and make such notifications or confirm that
the defendant has notified the person about the sisk.

The defendant shall refrain from excessive use of alcohol and shall not unlawfully purchase,
possess, use, distribute or administer any narcotic or controlled substance or any psychoactive
substances (including, but not limited to, synthetic marijuana, bath salts) that impair a person’s
physical or mental functioning, whether or not intended for human consumption, or any
paraphernalia related to such substances, except as duly prescribed by a licensed medical
practitioner, L

The defendant shall participate in a program of testing for substance abuse if directed to do so
by the probation officer, The defendant shall refrain from obstructing or attempting to obstruct
ot tamper, in any fashion, with the efficiency and accuracy of the testing. If warranted, the
defendant shall participate in a substance abuse treatment program and follow the rules and
regulations of that program. Tho probation officer will supervise the defendants participation
in the program (including, but not limited to,.provider, location, modality, duration, intensity) .
(unless omitted by the Court), ‘ .

The defendant shall not go to, of remain at any place-where he/she knows controlled substances
aro ilegatly sold, used, distributed, or administered without first obtaining the permission of the
probation officer.

‘The defendant shall submit his/her person, property, house, residence, vehicle, papers,
computers (as defined in 18 U.S.C. § 1030(e)(1)), or other electronic communications or data
storage devices or media, or office, to a search conducted by a United States Probation Officer
and such other law enforcement personnel as the probation officer may deom advisable, without
a warrant based upon reasonable suspicion and/or with the consent of the defendant, The
defendant shall warn any other ocenpants that such premises may be subject fo searches pursuant
to this condition.

Case 3:19-cr-00192-RJC-DSC Document 20 Filed 08/02/21 Page 5 of 7

 

 

 

 

 

 
WDINC (Rev, 5/2020) Agreed Order

17,

18.

19,
20,

2,

22,

The defendant shall pay any financial obligation imposed by this judgment remaining unpaid as
of the commencement of the sentence of probation or the term of supervised release in
accordance with the schedule of payments of this judgment, The defendant shall notify the court
of any changes in economic circumstances that might affect the ability to pay this financial
obligation,

The defendant shall provide accéss to any financial information as requested by the probation

officer and shall authorize the release of any financial information. The probation office may

share financial information with the U.S, Attorncy’s Office.

‘The defendant shall not seek any extension of credit (including, but not limited to, credit card
account, bank loan, personal loan) unless authorized to do so in advance by the probation officer.
The defendant shall support all dependents including any dependent child, or any person the
defendant has been court ordered to support.

‘The defendant shall participate in transitional support services (including cognitive behavioral
treatment programs) and follow the rules and regulations of such program. The probation officer
will superviso the defendant’s participation in the program (including, but not limited to,

- provider, location, modality, duration, intensity), Such programs may include group sessions led

by a counselor or participation in a program administered by the probation officer.
‘The defendant shall follow the instructions of the probation officer related to the conditions of
supervision.

Special Conditions: .

The defendant shall participate in a mental health evaluation and treatment program and follow .

the rules and regulations of that program. The probation officer, in consultation with the
ireattnent provider, will supervise the defendant’s participation in the program (including, but
not limited to provider, location, modality, duration, and intensity), ‘The defendant shal! take all
mental health medications as prescribed by a licensed health cave practitioner,

 

It is farther ORDERED that any restitution order, fine, and special assessment imposed in
‘the original Judgment in a Criminal Case are hereby reimposed and ate to be paid in full
immediately, or according to an installment payment plan designated by the U.S, Probation Office

and approved by the Court,

So ORDERED and ADIUDGED; this the 30 day of |: \Pa/ lg 2021

Robert J. Cefrad, Ir.
U

S. Distytct/Court Judge

 

Case 3:19-cr-00192-RJC-DSC Document 20 Filed 08/02/21 Page 6 of 7

ne RAR ERE Se eta PORTA tye nnn seat mabey A eet a A Mace eteyeinante oe

 
WDINC (Rev, 5/2020) Agreed Order

 

 

 

 

 

 

APPROVED
~ “Jeremy Andrew Atkins
Defendant
ae / A. 5?) LG
aS lon ih 1 ce
Attormey for Defendant Assistant, United States Attomey
/ dell, LEI Le \ (2
R Scott Lunsfofd hh Jake\ Stoltenberg
Supervisory U.S. Probat{oh Officer Jnifed States Probation Officer
7

Case 3:19-cr-00192-RJC-DSC Document 20 Filed 08/02/21 Page 7 of 7

 

 

 

 

 

 
